Appeal from a judgment of the County Court of Madison County, rendered October 10, 1974, convicting defendant upon his pleas of guilty to the crimes of robbery in the first degree and burglary in the third degree and sentencing him to concurrent indeterminate terms of imprisonment not to exceed 15 years and 3 years. Defendant entered his guilty pleas to these crimes in full satisfaction of six charges contained in six separate counts of the indictment, and his sole contention on this appeal is that the sentences he received are harsh and excessive. The sentences are well within the maximum of 25 years that may be imposed upon a conviction for robbery in the first degree, a class B felony, and within the maximum of seven years upon conviction for burglary in the third degree, a class D felony, and we find no basis on this record for modification thereof. The record also discloses that in imposing the sentences in question the trial court gave full and proper consideration to the claim that the defendant might possibly be suffering from some mental disturbance, and also had before it the psychiatric evaluations made of the defendant at the time the sentences were imposed. Absent extraordinry circumstances, we should not interfere with the exercise of the trial court’s discretion in imposing sentences (People v St. Mary, 55 AD2d 968; People vDittmar, 41 AD2d 788). We conclude that the court did not abuse its discretion, and its determination should not be disturbed. Judgment affirmed. Koreman, P. J., Sweeney, Kane, Mahoney and Main, JJ., concur.